Carleton J.

delivered the opinion of the court.
A motion is made by the appellees to dismiss the appeal in this case, on the following grounds, viz :
1. There is no legal appeal bond.
2. There is no service of citation, and none ever issued, and that the proper persons have not been made parties according to law.
It appears that the defendant died pending the suit in the court below, and on his death being suggested, his “ heirs and legal representatives,” were made parties defendant.
The citation of appeal is addressed to the “representatives of Jesse Hudson,” upon which the sheriff made the following return :
“ Received Tuesday 25th August, 1838, and duly served J. H. Hynson, administrator of the estate of Jesse Hudson, in person, with a copy of this citation and petition, this 5th day of September, 1838.
(Signed) “ SIMON HAIRE, Dep. Sheriff”
This service of. citation is plainly insufficient. The name of Hynson is no where to be found in the record, except in the sheriff’s return. Whether he be really the administrator of the estate of t.he deceased, or has the capacity to represent the heirs, does not appear.
As we are of opinion that the appeal must be dismissed on the second objection taken by appellees, it becomes unnecessary to notice the first.
It is, therefore, ordered, adjudged and decreed, that the appeal be dismissed at the cost of the appellants.